Citation Nr: 0637593	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-12 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her Son


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955 and from October 1955 to January 1980.  He died in 
September 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This case was remanded to the 
RO in May 2004 for further development.  It was returned to 
the Board in May 2006.


FINDINGS OF FACT

1.  The veteran died in September 2000.

2.  The veteran's death certificate lists the cause of death 
as respiratory failure due to or as a consequence of 
metastate carcinoma of the pancreas.  Another significant 
condition contributing to death, but not resulting in the 
underlying cause, was arteriosclerotic coronary artery 
disease.

3.  During his lifetime, service connection was established 
for hearing loss, residuals of a hemorrhoidectomy, and for 
post operative residuals of a chest growth, each evaluated as 
noncompensable.

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to his death or aid or 
lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).

2.  Pancreatic cancer, to include due to exposure to 
herbicides, was not incurred in or aggravated by service, and 
it may not be presumed, on any basis, to have been incurred 
or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  The claim was thereafter 
readjudicated in the October 2005 supplemental statement of 
the case.  In this case, the failure to provide notice of the 
type of evidence necessary to establish an effective date for 
benefit sought on appeal harmless because the preponderance 
of the evidence is against the appellant's claims. Hence, any 
questions regarding what effective date would be assigned are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as treatment records and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

The death certificate shows that the veteran died in 
September 2000 due to pancreatic cancer. 

During his lifetime, service connection was established for 
hearing loss, residuals of a hemorrhoidectomy, and for post 
operative residuals of a chest growth, each evaluated as 
noncompensable 

The appellant contends that the veteran's exposure to 
herbicides contributed and hastened his death.

Service medical records show no treatment for pancreatic 
cancer.

An August 2000 report from Dr. Ellen Willard, showed a 
diagnosis of pancreatic carcinoma, which was metastatic to 
the liver.  The veteran died in September 2000.

There is no competent evidence linking the veteran's 
pancreatic cancer to service.



Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Pancreatic cancer is not such a disease.  38 
C.F.R. §§ 3.307, 3.309(e). 

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's pancreatic 
cancer, including whether the pancreatic cancer is secondary 
to exposure to herbicides (Agent Orange). As will be 
discussed in further detail below, however, the veteran's 
service medical records are negative for any reference to 
pancreatic cancer, and there is no post-service evidence of 
any pancreatic cancer until years after service. In the 
absence of medical evidence suggestive of pancreatic cancer 
in service or for approximately 20 years thereafter, referral 
of this case for a VA opinion as to whether any pancreatic 
cancer originated in service or whether the disorder was 
compensably disabling within one year thereof would in 
essence place the reviewing physician in the role of a fact 
finder. This is the Board's responsibility.  In other words, 
any medical opinion which links the veteran's pancreatic 
cancer to his period of service would necessarily be based 
solely on any uncorroborated assertions by the appellant 
regarding the veteran's medical history. The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value. See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, there is no suggestion, 
except by unsubstantiated allegation, that the veteran's 
pancreatic cancer may be associated with an established 
event, injury or disease in service. 38 C.F.R. § 3.159(c)(4). 
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

I.  Service connection for the cause of the veteran's death.

The veteran served on active duty in the Republic of Vietnam 
from May 1969 to April 1970, and is therefore presumed to 
have been exposed to herbicide agents, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii). The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any 
carcinoma.

With respect to the veteran's presumed exposure to herbicides 
in service, the Board points out that his pancreatic cancer 
is not a disorder subject to presumptive service connection 
under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e). Moreover, 
while an appellant is not precluded from proving that a 
disability resulted from in-service exposure to herbicides 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
the Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure. The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
pancreatic cancer.  Id.  Accordingly, there is no competent 
medical evidence linking either pancreatic cancer to 
herbicide exposure in service, and the preponderance of the 
evidence shows that the veteran's pancreatic cancer did not 
originate in-service.  Rather, it began many years after 
service, and bears no etiological relationship to service.

Therefore, presumptive service connection is not warranted 
for the veteran's pancreatic cancer under 38 U.S.C.A. § 1116, 
or under 38 C.F.R. § 3.309(e). 

The appellant's son has submitted various articles for the 
Board's consideration as a medical rationale to establish a 
link between herbicide exposure and pancreatic cancer.  The 
literature submitted, however, does not address the 
particular specifics of the veteran's medical history.  As 
such, the articles are too generic to be of any real 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998). 

At the May 2003 RO hearing, the appellant's son testified 
that he had contacted Dr. Hannah Pohl , a toxicologist at the 
Agency for Toxic Substance and Disease Registry at the 
Centers for Disease Control (CDC).  The appellant's son also 
stated that he was put in contact with "another gentleman" 
at the CDC in an attempt to find a correlation between 
pancreatic cancer and Agent Orange.  The appellant's son 
further testified that both Dr. Pohl and her colleague told 
him that their studies showed a relationship between one of 
the chemicals used in Agent Orange and pancreatic cancer.  

On remand, the Board sought to procure records indicating the 
results of Dr. Pohl and her colleague's studies on pancreatic 
cancer.  The RO wrote to Dr. Pohl at the Centers for Disease 
Control regarding evidence showing a correlation between 
Agent Orange and pancreatic cancer in March  and June 2005.  
No response was received.  Under 38 C.F.R. § 3.159(c)(2), VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency. VA will 
end its efforts to obtain these records only if VA concludes 
they do not exist or that further efforts to obtain them 
would be futile.  The Board agrees.  In this regard, the RO 
has determined that these records are unavailable.  While the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, in June 2004 the RO requested the appellant 
submit the name of Dr. Pohl's colleague at the CDC.  No 
response was received by the appellant.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that "[t]he duty to assist is not always a one-
way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
If an appellant wishes help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the purtative 
evidence. Id.  

At the May 2003 RO hearing, the appellant testified it was 
her belief that the veteran's service in Vietnam and his 
exposure to herbicides were responsible for his death due to 
pancreatic cancer.  The Board does not doubt the sincerity of 
the appellant's beliefs; however, it must be emphasized there 
is no medical evidence to support the contention that the 
veteran's death was in any way related to service.  As the 
appellant is not trained in the field of medicine, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, entitlement to service connection for the cause of 
the veteran's death is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinsky, 1 Vet.App. 49 
(1990).

II.  Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency Educational Assistance under 
38 U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


